Citation Nr: 1411016	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for service-connected right central and posterolateral T6-T7 disc herniation and left central T10-T11 disc herniation (thoracic spine disability). 

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected thoracic spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran had active military service from August 1993 to January 1994 and from July 2005 to September 2006.  This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2012, the Veteran testified at a Board hearing.  A transcript of that hearing is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. A review of the documents in the Virtual VA paperless claims file indicates the presence of relevant VA treatment records.  The VBMS claims file contains no documents regarding the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Regarding the claim for an increased evaluation, remand is required to obtain recent private treatment records and an updated VA examination.  See 38 C.F.R. § 3.159(c)(1) (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  At the July 2012 Board hearing, the Veteran reported he received treatment for his thoracic spine disability only from a private provider.  The most recent private treatment records associated with the claims file are dated in 2011; more recent records must be obtained.  Additionally, the Veteran testified that he had daily back spasms.  The most recent 2010 VA examination is over four years old and found no back spasms; an updated examination with current findings is necessary to adequately assess the severity of the thoracic spine disability.  

Regarding the claim for service connection, remand is required to provide the Veteran with a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 20.700(a) (2013).  Although a hearing was held in July 2012, the only issues addressed were the increased evaluation and TDIU claims.  It appears that the Veteran's substantive appeal, which requested a Travel Board hearing, was not associated with the claims file at that time.  A hearing on this issue is thus required.

Regarding the claim for TDIU, remand is required as it is inextricably intertwined with the increased evaluation and service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board videoconference hearing at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Notify the Veteran that this hearing is only in regards to his claim for service connection for a lumbar spine disability.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration, after the below development has been conducted.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include all private treatment after 2011.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected thoracic spine disability.  The examiner must confirm that the entire paper and electronic claims file was available to and reviewed by the examiner.  If the examiner does not have access to electronic medical records, any relevant treatment records must be printed and associated with the paper claims file so they are available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

The examiner must state provide the range of motion of the thoracolumbar spine in degrees and state whether there is favorable or unfavorable ankylosis of the thoracolumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected thoracic spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner must opine whether any pain of the thoracic spine could significantly limit functional ability during flare-ups or periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner must report associated neurological complaints or findings attributable to the service-connected thoracic spine disability, including any noted during nerve conduction and/or electromyography studies.  The examiner must also state whether the Veteran experiences incapacitating episodes, and the frequency and total duration of such episodes over the course of the past 12 months.

4.  Provide the required notice to the Veteran regarding scheduled examinations.  See 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, obtain documentation showing that notice of the examination was sent to the last known address and whether any notice was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the increased evaluation and TDIU claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the entire appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

